IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                        October 12, 2004 Session

            WOODROW JERRY HAWKINS v. MARY BURTON, ET AL.

                      Direct Appeal from the Circuit Court for Shelby County
                          No. CT-006815-02     John R. McCarroll, Judge



                     No. W2003-02617-COA-R3-CV - Filed November 16, 2004


Following an unlawful detainer action in general sessions court, Appellant was lawfully evicted
pursuant to a writ of possession. Appellant did not appeal the judgment. Appellant filed a
subsequent action in general sessions court alleging wrongful eviction. The general sessions court
dismissed the action. Plaintiff appealed to circuit court, which affirmed dismissal based on the
doctrine of res judicata. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Woodrow Jerry Hawkins, Pro se.

Gayle B. Lakey, Memphis, Tennessee, for the appellees, Mary Burton and Alco Management, Inc.

                                       MEMORANDUM OPINION1

       Plaintiff Woodrow Jerry Hawkins (Mr. Hawkins) was evicted from the Walnut Park
Apartments in Memphis pursuant to a detainer warrant filed by ALCO Management, agent for
Walnut Park Apartments, on June 11, 2002. The warrant was personally served on Mr. Hawkins on
June 14, 2002. Mr. Hawkins attended the eviction hearing, and judgment was entered for ALCO


       1
           Rule 10 of the Tennessee Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion it shall be designated
       "M EM ORANDUM O PINION", shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
Management on July 9, 2002. A writ of possession was issued on July 23, 2002, and served on July
26. Mr. Hawkins took no appeal from this judgment.

        On August 9, 2002, Mr. Hawkins, acting pro se, filed a cause of action in general sessions
court against ALCO Management and Mary Burton, its employee (collectively, “Defendants”). The
gist of Mr. Hawkins’ complaint was that he was wrongfully evicted. The general sessions court
dismissed the action, and Mr. Hawkins appealed to circuit court. On September 24, 2003, the circuit
court awarded Defendants summary judgment upon finding the doctrine of res judicata was
applicable. Mr. Hawkins file a timely notice of appeal to this Court.

        Mr. Hawkins, acting pro se, includes no statement of the issues in his brief to this Court, but
argues that he was wrongfully evicted. We concur with the trial court with respect to the application
of the doctrine of res judicata. Mr. Hawkins’ August 2002 complaint is entirely predicated on
matters which should have been litigated in the July 2002 detainer action. Mr. Hawkins simply
failed to properly appeal the general session court’s judgment in the detainer action.

       We accordingly affirm the judgment of the trial court. Costs of this appeal are taxed to
Appellant Woodrow Jerry Hawkins, for which execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -2-